DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Allowability Notice addressing applicants response dated 27th May 2022.  Claim(s) 1 and 11 were amended; No Claim(s) were cancelled; and No new Claim(s) were added; therefore, Claim(s) 1-20 are pending and addressed below. The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Independent Claim(s) 1 and 11; and Dependent Claims 2-10 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 101 (AIA ), set forth in this Office action and to include all of the limitations of the base Claim and any intervening Claim(s).  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 1, the claimed limitations “determining an STM sensor calibration associated with the STM sensor based, at least in part, on the first time series of estimated STM velocities and the second time series of SOG velocities” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Stewart (US 2016/0125739 A1), teaches collision avoidance systems and methods wherein a method comprising:  receiving longitudinal speeds of a mobile structure (mobile structure 101) through an environmental medium from a speed through medium (STM) sensor (speed sensor 142) ([0049]; wherein, “speed sensor 142" for measuring linear speed of "mobile structure 101" (e.g., in a surrounding medium and/or aligned with a longitudinal axis of mobile structure 101”), absolute orientations of the mobile structure (mobile structure 101) from an orientation sensor (orientation sensor 140) ([0074]; wherein, “orientation sensor 140 […] is configured to provide absolute and/or relative positions and/or orientations”), and absolute positions and/or Doppler-derived velocities of the mobile structure (mobile structure 101) from a position sensor (position sensors (e.g., similar to orientation sensor 140, gyroscope/accelerometer 144, and/or GPS 146)) ([0038]; wherein “to provide three dimensional orientations and/or positions of the transducer assembly and/or transducer(s) for use when processing or post processing sonar data for display”); determining a first time series (time series) of estimated STM velocities of the mobile structure (mobile structure 101) based, at least in part, on the longitudinal speeds ([0049]) provided by the STM sensor (speed sensor 142) and the absolute orientations provided by the orientation sensor (orientation sensor 140) during a dynamic maneuver of the mobile structure (mobile structure 101)  ([0044]; wherein, “a sensor signal may include an orientation, an angular velocity, an acceleration, a speed, and/or a position of mobile structure 101, […]”; “user interface 120 may be adapted to display a time series of positions, headings, and/or orientations of mobile structure 101 and/or other elements of system 100 (e.g., a transducer assembly and/or module of sonar system 110”.  Wherein, the time series has to be determined in order to be displayed); determining a second time series (corresponding time series, [0044]) of speed over ground (SOG) velocities of the mobile structure based, at least in part, on position sensor data provided by the position sensor during the dynamic maneuver of the mobile structure ([0040]; wherein, “a position and/or orientation of mobile structure 101 is adjust to help ensure proper registration of a series of acoustic returns, sonar data, and/or sonar imagery based on stored such information along with other sensor information (acoustic returns, temperature measurements, text descriptions, water depth, altitude, mobile structure speed, and/or other sensor and/or control information) available to system 100”).   
However, Stewart does not remedy the deficiencies as claimed because the claimed invention requires “determining an STM sensor calibration associated with the STM sensor based, at least in part, on the first time series of estimated STM velocities and the second time series of SOG velocities” instead Stewart teaches “determining an STM sensor calibration (calibration parameters as disclosed in [0047]; and equation [0093]) associated with the STM sensor based ([0047]; by performance of other various operations of mobile structure 101 and/or system 100 which inherently incorporates speed sensor 142); furthermore, Stewart fails to explicitly teach at least in part, on the first time series of estimated STM velocities and the second time series of SOG velocities”.
Therefore, the limitation(s) and combinations in the claims thereof, were not found in the prior art.

Claim 11 is essentially the same as Claim 1 and refers to the system  that performs the method of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645